As filed with the Securities and Exchange Commission on January , 2012 Securities Act Registration No. 333-41461 Investment Company Act Reg. No. 811-08529 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 41 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 44 [X] (Check appropriate box or boxes.) MONTEAGLE FUNDS (Exact Name of Registrant as Specified in Charter) 209 Tenth Avenue South, Suite 332, Nashville, Tennessee 37203 (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, including Area Code: (800) 459-9084 The Corporation Trust Company Corporation Trust Center, 1209 Orange Street, Wilmington, DE 19801 (Name and Address of Agent for Service) With Copies To: Paul B. Ordonio, President 209 Tenth Avenue South, Suite 332 Nashville, Tennessee 37203 John H. Lively The Law Offices of John H. Lively & Associates, Inc. A Member Firm of The 1940 Act Law GroupTM 2041 W. 141st Terrace, Suite 119 Leawood, KS 66224 It is proposed that this filing will become effective (check appropriate box) |x| immediately upon filing pursuant to paragraph (b) |_| on (date) pursuant to paragraph (b) |_| 60 days after filing pursuant to paragraph (a)(1) |_| on (date) pursuant to paragraph (a)(1) |_| 75 days after filing pursuant to paragraph (a)(2) |_| on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: |_| This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE This Post-Effective Amendment No.41 to the Trust's Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No.40 filedDecember 29, 2011and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, (the “Securities Act”) and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement pursuant to Rule 485(b) under the Securities Act and the Registrant has duly caused this Post-Effective Amendment No. 41 to its registration statement to be signed on its behalf by the undersigned, duly authorized in the City of Abilene, State of Texas on the th day of January, 2012. MONTEAGLE FUNDS By: /s/ Paul B. Ordonio Paul B. Ordonio, President Pursuant to the requirements of the Securities Act of 1933, as amended, this registration statement has been signed below by the following persons in the capacities and on the dates indicated: /s/ Paul B. Ordonio President 1//2012 Paul B. Ordonio Date /s/ Larry Beaver Treasurer 1//2012 Larry Beaver Date Trustee 1//2012 Larry Joe Anderson* Date Trustee 1//2012 Brian Joseph Green* Date Trustee 1//2012 Charles Michael Kinard* Date *By: /s/ Paul B. Ordonio 1//2012 Paul B. Ordonio, Attorney-in-Fact* Date EXHIBIT INDEX Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
